51 F.3d 265
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Judith S. BARNETT, Plaintiff-Appellant,v.KRYSTAL CADILLAC-OLDS-GMC-TRUCK, INCORPORATED;  HarryPappas;  John Sykas, Defendants-Appellees.
No. 94-2658.
United States Court of Appeals, Fourth Circuit.
Submitted Mar. 15, 1995.Decided Mar. 29, 1995.

Judith S. Barnett, appellant pro se.  G. Randall Whittenberger, Miles & Stockbridge, Frederick, MD, for appellees.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying her motion for hearing pursuant to Fed.R.Civ.P. 56(c).  Our review of the record discloses that this appeal is without merit.  In light of this Court's prior decision finding Barnett's claims to be without merit, we affirm.  Barnett v. Krystal Cadillac-Olds-GMC Truck, Inc., No. 94-1581 (4th Cir.  Oct. 24, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.